DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: Para. 0008 of the filed specification appears to have a typo in line 15. Please correct “the reference gas introducing purport” to properly recite “the reference gas introducing section”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 3: please add a colon after “including” to recite “a sensor element including:”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection device that detects the specific gas concentration in the measurement-object gas on the basis of a voltage between the reference electrode and the measurement electrode”, and “a reference gas regulating device that allows an oxygen pump-in current to flow between the reference electrode and the measurement-object-gas-side electrode to pump oxygen into around the reference electrode from around the measurement-object-gas-side electrode”, as recited in instant claim 1, and “a measurement voltage detection unit that detects a measurement voltage”, “a measurement pump cell controller that controls the measurement pump cell”, and “a reference-gas regulating pump cell controller that allows the oxygen pump-in current to flow to the reference-gas regulating pump cell”, of instant claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites: 
A gas sensor for detecting a specific gas concentration in a measurement-object gas, the gas sensor comprising:
a sensor element including
an element body including an oxygen-ion-conductive solid electrolyte layer, the element body having disposed therein a measurement-object gas flow section that allows the measurement-object gas to be introduced thereinto and to
flow therethrough,
a measurement electrode disposed in the measurement-object gas flow section,

a reference electrode disposed within the element body, and
a reference gas introducing section that allows a reference gas to be introduced thereinto and to flow therethrough to the reference electrode, the reference gas being used as a reference to detect the specific gas concentration in the measurement-object gas; 
a detection device that detects the specific gas concentration in the measurement-object gas on the basis of a voltage between the reference electrode and the measurement electrode; and
a reference gas regulating device that allows an oxygen pump-in current to flow between the reference electrode and the measurement-object-gas-side electrode to pump oxygen into around the reference electrode from around the measurement-object-gas-side electrode, wherein
a ratio R1/R2 of a reaction resistance R1 of the reference electrode to a diffusion resistance R2 of the reference gas introducing section is greater than or equal to 0.1 and less than or equal to 2.0.

Addressing now the “Wands” factors (MPEP 2164.01(a)):
(A) The breadth of the claims: The claims are narrow in scope as they concern a gas sensor comprising a reference electrode and a reference gas introducing section wherein the ratio of the resistances of the electrode to the introducing section is within a defined range. 
(B) The nature of the invention: The invention is directed to a gas sensor wherein the ratio of a reaction resistance of the reference electrode is 0.1 to 2.0 resistance of the reference gas introducing section. 
(C) The state of the prior art: The measurement of the resistance between electrodes in a gas sensor utilizing AC impedance is well known in the art. Fu et al. (US 6485622 B1), Fu et al. (US 6315881 B1), Satou et al. (US 2015/0253282 A1), and Okamoto et al.
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as measuring the AC impedance in order to determine the resistance of gas sensor elements requires knowledge of chemistry and electrochemistry, particularly electrochemical measuring techniques such as AC impedance. 
(E) The level of predictability in the art: Measuring the resistance of electrodes in gas sensor elements was well known at the time of the invention as thus provide some measure of predictability. The use of AC impedance to determine the resistance of the reference gas introducing section is not well established in the art and thus is unpredictable. 
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: Claims 1-2 recites a ratio of the reaction resistance R1 to the diffusion resistance R2 of the reference gas introducing section (R1/R2). Claims 3-4 specify the exact range of the reaction resistance R1 as being 100-1000Ω and the diffusion resistance R2 as being 300-1000Ω. The instant specification Paras. 0075-0076 discuss how these values are determined, stating in Para. 0075 that “an AC voltage is applied between the outer pump electrode 23 and the reference electrode 42 in the air atmosphere, with the frequency being changed, to obtain a Cole-Cole plot (also referred to as a Nyquist diagram)”. Para. 0076 then states that “resistance R0 of solid electrolyte layers”, “the reaction resistance R1 of the reference electrode 42”, and “the diffusion resistance R2 of the air introducing layer 48” is extracted from the plot of Fig. 4, wherein the X-axis represents the resistance values in Ohms. It is first noted that applying an AC voltage between the outer pump electrode 23 and the reference electrode 42 would cause a subsequent current that is representative of the elements Satou et al. (US 2015/0253282 A1) discloses a gas sensor wherein an AC impedance analysis is performed between reference electrode 3 and measurement electrode 4 wherein the AC impedance analysis yields a complex spectrum in Figs. 4B/4C that appears identical in shape to that shown in instant Fig. 4. However, Satou teaches that such spectra is represents an R1/Rgb value that is a “grain-boundary resistance formed between zirconia particles constituting the solid electrolyte body 2 and a grain-boundary capacitance Cgb formed between the zirconia particles in parallel with the grain boundary resistance Rgb” and an R2/Reb value that is “an electrode-boundary impedance that consists of an electrode-boundary resistance Reb formed at boundaries of the reference and measurement electrodes 3/4 with the solid electrolyte body and an electrode-boundary capacitance formed at the boundaries in parallel with the electrode-boundary resistance Reb” [Para. 0131]. Satou therefore teaches wherein the AC impedance is representative of the elements disposed between the electrodes including the electrolyte and the electrode, and does not represent any type of resistance diffusion along the reference gas chamber. Fu et al. (US 6485622 B1) and Fu et al. (US 6315881 B1) also appear to teach wherein the resistance measured from a Cole-Cole plot is representative of the “resistance of the specimens” and includes the “sum of grain resistance and grain boundary resistance” [Col. 7:32-37 and Col. 9:65-Okamoto et al. (US 2017/0167994 A1) further teaches wherein the resistance of the electrode is determined through an AC impedance plot wherein the impedance analysis is performed between the reference electrode and a sensing electrode [Para. 0067]. Given that the reference electrode of Okamoto is disposed in a reference gas introduction layer 30 [see Fig. 1], there is no indication in Okamoto that the AC impedance analysis is indicative of the diffusion resistance of the gas introducing layer, especially considering the AC impedance is applied between the electrodes 10/20 and would not include any alternating current along the path of the reference gas introducing section 30. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, the available prior art supports that an AC impedance analysis between the electrodes would provide information on the resistance of the electrolyte and electrodes themselves, but would not provide an indication of the diffusion resistance along the entire pathway of the reference gas introducing section 48. Since the instant claims require the resistance of the reference gas introducing section to be accurately measured, and the instant specification (in light of the cited prior art) appears to be a measurement of only the electrodes, undue experimentation would be required in order to measure the actual diffusion resistance (in Ohms) along the entire length of the reference gas introducing section. This is especially true considering that diffusion resistances are typically reported for diffusion limiting layers in units of (/cm) that is not measured in AC impedance (which yields Ohms rather than /cm). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the ranges of P1 as 10≤x≤25% and the range of P2 as 20≤x≤50%. Claim 6 further recites that the P1 > P2. The claim is indefinite as it appears to represent ranges for P1 and P2 that are not possible according to the requirement that P1 > P2. Since P1 is required to be larger than P2, values of P1 that are less than the range of P2 are not possible. For instance, a P1 value of 10-19% are not possible because there is no value of P2 that would allow for P1 to be larger than P2. Furthermore, P2 values exceeding 25% are not possible because there is no value of P1 that would allow for P1 to be greater than P2. For instance, a P2 value of 26-50% would not be possible because there is no value of P1 that would satisfy the requirement that P1 > P2. The metes and bounds of the claim are therefore unclear. 
Claim 10 recites the limitation "the control” in lines 21 and 28.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is meant by the limitation “in accordance with the control” and “when the control is performed”. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al. (US 6,036,842 A) discloses a reference electrode with an impedance of 35Ω. Schneider et al. (US 9,863,849 B2) discloses a resistance between electrodes of a Nernst cell of 500-800Ω. Uchikawa et al. (US 20100236925 A1) disclose reference gas introduction layer with thicknesses and porosities within the claimed range. Okamoto et al. (US 2018/0059046 A1) disclose a reference electrode with thicknesses and porosities within the claimed range. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795